Citation Nr: 0020711	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  93-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was held at the RO in 
September 1992.  This case was remanded by the Board in July 
1995 and June 1999 for further development.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for his service-connected disability is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This duty to assist includes obtaining a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  See also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The examination 
should take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In reviewing the record, the Board is shown to have remanded 
this case in June 1999.  At that time it was noted that the 
veteran was contending that his service-connected hearing 
loss disability had increased in severity, and that the RO 
had denied the claim on the basis that the current severity 
of the veteran's hearing loss was the result of intercurrent 
right acoustic neuroma.  The Board notes, parenthetically, 
that also in June 1999, the Board denied the veteran's claim 
for entitlement to service connection for an acoustic neuroma 
of the right ear, secondary to his service-connected post-
concussion syndrome.  

The Board also noted as part of its June 1999 Remand that the 
veteran's current hearing loss disability evaluation appeared 
to be based on a December 1985 audiology examination 
conducted prior to diagnosis of a right internal auditory 
acoustic neuroma in the early 1990's.  However, the Board 
pointed out that an April 1998 audiologic examination 
reflected that the veteran's left ear hearing acuity had 
decreased significantly since December 1985, although the 
acoustic neuroma was on the right acoustic nerve.  Review of 
the report of the VA audio examination conducted in April 
1998 also shows that the examiner pointed out that review of 
current audiology texts was devoid of any information stating 
cause and effect between acoustic trauma and acoustic 
neuroma.  The examiner added that to supply an opinion as to 
whether such a cause and effect relationship did or did not 
exist, without any medical literature, would be purely 
speculative.  

Also as part of the Board's June 1999 Remand the RO was to 
obtain a medical opinion regarding the extent of the 
veteran's current right ear hearing loss attributable to non-
service-connected right internal auditory canal acoustic 
neuroma and the extent of current left ear hearing loss 
attributable to non-service-connected right internal auditory 
canal acoustic neuroma.  Additionally, if the medical opinion 
was to the effect that the current severity of right ear 
hearing loss was entirely attributable to a right acoustic 
neuroma, or that the extent of current right ear hearing loss 
attributable to service-connected disability could not be 
determined without speculation, the RO was to request that 
the reviewer identify which audiologic examination reflected 
the maximum service-connected right ear hearing loss, without 
(or subtracting) hearing loss due to right acoustic neuroma.

Review of the record shows that a letter dated February 17, 
2000, was sent to the veteran, informing him that a VA 
examination was to be ordered in order to determine the 
current level of his disability.  However, the letter was 
sent to the veteran at an address with a different zip code 
than the zip code most recently provided by the veteran in a 
July 1993 written statement.  See 38 C.F.R. § 3.1(q) (1999) 
("Notice means written notice sent to a claimant or payee at 
his or her latest address of record.")  Further review of 
the claims file shows that the veteran failed to report for a 
VA examination scheduled to have been conducted on March 4, 
2000.  A Supplemental Statement of the Case (SSOC), mailed to 
the veteran in April 2000, noted that the veteran failed to 
report for the above-mentioned scheduled VA examination and 
that evidence, expected from this examination which might 
have been material to the outcome of the veteran's claim, 
could not be considered.  

When a claimant is scheduled for a VA examination in a claim 
for an increase in which entitlement to the increase cannot 
be established without a current VA examination, the claim 
shall be denied if the claimant fails to report for the 
examination without good cause.  38 C.F.R. § 3.655 (1999).  

As noted above, there are notations that the veteran failed 
to appear for his March 2000 scheduled VA examination; 
however, the letter mailed to the veteran scheduling the 
examination is not of record.  In light of the above-
described erroneous zip code concerning the February 2000 
letter to the veteran and the fact that the letter to the 
veteran scheduling the examination is not of record, it is 
quite possible that the veteran never received notice of his 
scheduled examination.

Thus, the veteran's claim must be remanded to remedy this 
possible lack of notice.  The RO should initially attempt to 
verify the veteran's correct address.  If another address is 
obtained, the RO should document such address.  The RO must 
then schedule the veteran for a VA examination to properly 
assess the nature and severity of his service-connected 
bilateral hearing loss, with notification sent to the correct 
address.  If the RO is not able to obtain the veteran's 
correct address, they must send the veteran notification of 
his examination at his last address of record, identified in 
the July 1993 letter from the veteran to the RO.  A copy of 
such notification letter must be placed in the claims folder.

The Board notes that the 1999 Remand also requested that any 
additional records from December 1985 to May 1991 be 
developed from the veteran's private physicians, including 
Herbert Silverstein, M.D., who had treated him for ear 
problems.  Review of the record shows that a letter dated 
December 27, 1999, was sent to the veteran, requesting his 
assistance in developing this information.  However, that 
letter was also sent to an address with a different zip code 
than the zip code most recently provided by the veteran in a 
July 1993 written statement.  Further review of the claims 
file shows that the veteran did not respond to the December 
27 letter, which was noted in the April 2000 SSOC.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO must first attempt to obtain 
the veteran's correct mailing address and 
document such address in the claims 
folder.

2.  The RO should take the appropriate 
steps to contact the veteran either at 
the address obtained via the directives 
in paragraph one, or at the address 
listed in his July 1993 letter, and 
obtain the names and addresses of all 
private health care providers, if any, 
who conducted private audiologic 
examination(s) after December 1985 but 
prior to May 1991 and attempt to obtain 
those records or any copies of such 
audiologic reports for the relevant 
period available from Herbert 
Silverstein, M.D., Florida Otologic 
Center, 1961 Floyd Street, Suite A, 
Sarasota, Florida, 34239.  

3.  The RO should take the appropriate 
steps to contact the veteran either at 
the address obtained via the directives 
in paragraph one, or at the address 
listed in his July 1993 letter, and 
schedule him for a VA examination for the 
purpose of determining the nature and 
severity of his service-connected 
bilateral hearing loss.  A copy of the 
letter advising the veteran of the date, 
time and location of the examination MUST 
be placed in the claims folder.  

The veteran should be afforded VA 
audiologic examination, to include 
audiologic testing.  The examiner(s) 
should review the entire claims folder 
prior to the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should furnish opinions for the 
record as to (1)  the extent to which the 
veteran's current left ear hearing loss 
disability is attributable to non-
service-connected right acoustic neuroma; 
and, (2)  the extent to which the 
veteran's current right ear hearing loss 
is attributable to acoustic neuroma.

If the examiner is unable to determine 
the extent of right ear hearing loss 
currently attributable to service-
connected disability, the examiner should 
identify the audiologic examination after 
December 1985 which represents maximum 
right ear hearing loss attributable to 
service-connected disability.  The 
clinical findings and reasoning which 
form the basis of the opinions should be 
clearly set forth in the examination 
report.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim of an increased 
(compensable) evaluation for bilateral 
hearing loss.  If the veteran fails to 
report for his scheduled examination 
without good cause, the RO should 
consider the application of 38 C.F.R. 
§ 3.655 (1999).  If the decision remains 
adverse to the veteran, the RO must issue 
a SSOC, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

